LINDE, J.,
dissenting.
The colloquy between court and jury quoted in the majority opinion shows that the jury were uncertain about the basis of liability in this case. The brief dialogue between the judge and juror Joan Bristol, his former student, was too cryptic to resolve that uncertainty.
The jurors’ question whether there could be fault without negligence suggests that they either had not comprehended or did not recall the court’s earlier instruction that the statute forbidding a vehicle to cross the dividing section of the highway was a sufficient basis to find defendant at fault in some degree. If the court was going to reinstruct the jury in response to their questions, it was incumbent upon him to include all the pertinent elements of the issue before them, including the effect of the statute.
The majority does not disagree that it was error to give the partial and incomplete reinstructions quoted in the opinion, but it holds the inarticulateness of plaintiff’s counsel to blame for the result. Certainly counsel’s objection was not well articulated. The request to comment on the court’s informal dialogue with the jury caught him unprepared. However, he did object that the court’s statements were "only a partial definition and a great oversimplification.” This should have sufficed to cause the court to take care that his renewed instructions gave the jury a complete and *768coherent account of the law on the issue that troubled them.
Accordingly, I would reverse and remand for a new trial.